Exhibit 99.1 FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Corporation Advantage Oil & Gas Ltd. (the "Corporation" or "Advantage") 700, 400 – 3rd Avenue SW Calgary, Alberta T2P 4H2 2. Date of Material Change December 10, 2009 3. News Release On December 10, 2009, the Corporation issued a news release disclosing the material summarized in this material change report through the newswire services of Marketwire, which would have been received by the securities commissions where the Corporation is a reporting issuer in the normal course of its dissemination. 4. Summary of Material Change On December 10, 2009, the Corporation announced that it had entered into an agreement with a syndicate of underwriters led by RBC Capital Markets to sell to the public, on a bought deal basis, $75.0 million principal amount of 5.0% unsecured subordinated convertible debentures (the "Debentures").
